Appeal by defendant from an order of the County Court, Queens County, dated June 20, 1960, denying, without a hearing, his coram nobis application to'vacate a judgment of said court rendered April 17, 1959, convicting him, on his plea of guilty, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to serve a term *840of 71/2 -to 10 years. Defendant’s application was made on the ground that he pleaded guilty, and was subsequently -sentenced, while - he was mentally incompetent. Order affirmed. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.